Citation Nr: 9936134	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  97-13 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
condition.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back condition.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a head 
injury.

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a nervous condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision of the New York, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which found that new and material evidence had 
not been submitted to reopen claims for service connection 
for a back condition, for residuals of a head injury, and for 
a shoulder injury.  This matter also comes before the Board 
from an October 1998 rating decision in which the RO found 
that new and material evidence had not been submitted to 
reopen the claim for service connection for a nervous 
condition.   

In October 1999 the veteran indicated that he did not want a 
hearing before the Board in Washington, D.C., and the hearing 
scheduled for December 1999 was subsequently canceled.  In a 
statement dated in August 1997 the veteran claimed that 
service connection was warranted for a neck condition, a 
right hip condition, and a right leg condition.  As these 
issues have not yet been addressed by the RO, they are 
referred to the RO for appropriate action.  



REMAND

The veteran contends that he was a paratrooper during service 
and that he sustained multiple injuries, including to his 
back, head, and right shoulder, as a result of jumping out of 
plane.  He claims that he was treated at the base hospital at 
Fort Campbell and was placed on limited duty for several 
months.  The service medical records in the claims folder, 
which date from January 1953 to April 1955, show no treatment 
related to such an incident.  In June 1954 he was treated for 
"muscle pain" and was placed on limited duty.  The record 
reflects that the RO contacted the National Personnel Record 
Center (NPRC) in 1955 and received service medical records 
dating from January 1953 to April 1955.  In 1997 the RO again 
contacted the NPRC and received one service medical record 
showing treatment for an unrelated problem.  Therefore, it 
appears that there are no missing service medical records.  
The veteran's representative has, however, requested, in the 
September 1999 statement, that VA obtain the veteran's 
personnel records, sick call reports from the period of time 
the veteran was stationed at Fort Campbell, as well as the 
veteran's unit's daily reports from January 1953 to July 
1954.  Since service records are considered to be 
constructively of record, and in this case may be relevant to 
the issue at hand, the VA must attempt to secure them.

The veteran has contended that he received treatment for his 
various disabilities (including orthopedic and psychiatric), 
starting in approximately 1955, at a VA medical facility 
located at 252 7th Avenue, New York, New York.  In support of 
his contentions he submitted a lay statement from a former 
nurse at this facility, who indicated that the veteran 
attended "the VA Clinic OPC" at 252 7th Avenue while she 
worked there.  The veteran contended that in approximately 
1988 he stopped going to the VA medical facility located at 
252 7th Avenue, and started going to the VA Hospital 
outpatient clinic on 24th Street.  A review of the claims 
folder appears to show that no medical records have been 
obtained from these facilities.  It also appears that the VA 
medical facility located at 252 7th Avenue is no longer open.  
The record reflects that the RO has requested complete 
medical records, dating back to 1955, from the VA medical 
center at 423 East 23rd Street, New York, New York.  A 
response received from this facility showed that medical 
records were only available dating back to 1990.  As VA 
treatment records are considered to be constructively of 
record, and may be relevant to the instant claim, the RO 
should obtain complete VA treatment records, including from 
the facility at 252 7th Avenue dating back to 1955.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  If the VA facility at 252 
7th Avenue is no longer in operation, the RO should determine 
where the records from that facility may be located.

In its June 1996 determination that new and material evidence 
had not been submitted to reopen the veteran's claims for 
entitlement to service connection for a back condition and 
for residuals of a head injury, the RO applied the standard 
set forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
This test required that, in order to reopen a previously 
denied claim, "there must be a reasonable possibility that 
the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome."  
Colvin at 174.  The RO subsequently issued a statement of the 
case April 1997, and supplemental statements of the case in 
December 1997 and October 1998 which essentially provided the 
same "Reasons and Bases" that were provided in the June 
1996 rating decision.  The SOC and SSOCs also did not provide 
the veteran the pertinent language of 38 C.F.R. § 3.156 
regarding the submission of new and material evidence to 
reopen a claim, and the RO did not rely on that regulation to 
explain the decision.

In a recent case the United States Court of Appeals for the 
Federal Circuit determined that in imposing the requirement 
that there be a reasonable possibility of a changed outcome, 
the U.S. Court of Appeals for Veterans Claims (Court) in the 
Colvin case impermissibly ignored the definition of material 
evidence adopted by VA in 38 C.F.R. § 3.156 as a reasonable 
interpretation of an otherwise ambiguous statutory term and, 
without sufficient justification or explanation, rewrote the 
statute to incorporate an unduly burdensome definition of 
materiality.  Hence, that part of the Colvin test was 
overruled for purposes of reopening claims for veterans' 
benefits.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  
In view of the Hodge decision, the veteran's claims to reopen 
the previously denied claims for service connection must be 
analyzed under the definition of new and material evidence 
provided at 38 C.F.R. § 3.156(a), rather than the standard 
set forth in Colvin.  The Hodge decision provides for a 
reopening standard which calls for judgments as to whether 
the new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim.  Hodge, 
supra.  In the present case, the RO, having relied upon the 
Colvin test found impermissible in Hodge, must reconsider the 
veteran's claims in light of the definition of "new and 
material" found in 38 C.F.R. § 3.156 only.

Subsequent to Hodge, the Court issued two additional 
decisions bearing on the issue of reopening claims for 
veterans' benefits:  Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc) and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  In these cases, the Court stated that there is now a 
three step test to apply when a veteran seeks to reopen a 
final decision based on new and material evidence.  Elkins at 
218-219; Winters at 206.  Under Elkins, VA must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim VA must determine 
whether based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the VA may then proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  The Board therefore finds that this matter should 
be remanded for the RO to consider whether new and material 
evidence has been submitted to reopen the claims for service 
connection for a back condition and for residuals of a head 
injury, taking into consideration Hodge, Elkins, and Winters.  

With respect to the right shoulder condition, the RO has 
variously referred to this issue as service connection and 
whether new and material evidence has been submitted to 
reopen a claim for service connection for the right shoulder 
condition.  The RO should clarify this issue for the record 
and, if it is determined that the issue involves new and 
material evidence, specify the rating action which was not 
appealed.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should obtain complete 
treatment records, dating back to 1955, 
for the veteran from the VA facility 
located at 252 7th Avenue, New York, New 
York.  The RO should also obtain complete 
treatment records for the veteran from 
the VA Hospital outpatient clinic on 24th 
Street, as reported by the veteran.  If 
any such records are not available, it 
should be so certified.  

2.  The RO should obtain the veteran's 
service personnel records.  The RO should 
then obtain the sick call records for the 
veteran's unit for the period of time 
that he was stationed at Fort Campbell, 
as well as obtain any unit records which 
might report injuries that occurred.  All 
official channels should be utilized in 
attempting to secure this information.  
If records are not available, it should 
be so certified.

3.  The RO should readjudicate the issues 
of whether new and material evidence has 
been submitted to reopen the claims for 
entitlement to service connection for a 
back condition, for residuals of a head 
injury, and for a nervous condition, 
taking into consideration any evidence 
associated with the claims folder 
pursuant to the development requested 
above.  The RO may not rely on the 
definition of "material" established in 
Colvin; instead, only the definition of 
"new and material" found in 38 C.F.R. 
§ 3.156 may be used.  If the RO finds 
that new and material evidence has been 
submitted to reopen the claim, the RO 
must then determine whether the claim is 
well grounded and, if so, ensure that 
VA's duty to assist has been fulfilled.  
The RO should also review the veteran's 
claim for service connection for a right 
shoulder condition and specify for the 
record whether the issue is one of 
service connection or new and material 
evidence.  If the later, the RO should 
specify for the record the rating action 
which has become final due to lack of a 
timely appeal.  If any action taken 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case and a 
reasonable period of time for response 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


